                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


DIANE BOBBITT,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


WAL-MART STORES EAST, L.P.                CASE NO: 18-1009-STA-egb
      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal with Prejudice entered on October 30, 2018, this
cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 10/30/2018                   THOMAS M. GOULD
                                   Clerk of Court

                                          s/Maurice B. BRYSON

                                   (By)    Deputy Clerk
